—In a proceeding, inter alia, to validate petitions designating petitioner Leonard E. Ryan as a candidate in the Democratic Party Primary Election to be held on September 11, 1979 for the public office of Judge of the Civil Court, the appeal is from a judgment of the Supreme Court, Kings County, dated August 27, 1979, which, dismissed the proceeding. Judgment affirmed, without costs or disbursements. Irrespective of the merits of the appellant’s other contentions, in the absence of buff cards for at least 142 signatures, the petition does not contain the minimum number of signatures required, and is thereby invalid. Mollen, P. J., Hopkins, Damiani, Lazer and Mangano, JJ., concur.